    Case 3:18-cv-00069-DHB-BKE Document 65 Filed 05/15/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF GEORGIA
                          DUBLIN DIVISION

TERRELL PORTER,                     *
                                    *
     Plaintiff,                     *
                                    *
          v.                        *             CV 318-069
                                    *
DEPUTY SHERIFF ANTHONY              *
WRIGHT, in his individual           *
capacity; SHERIFF LARRY DEAN,       *
in his individual capacity;         *
and LAURENS COUNTY, GEORGIA,        *
                                    *
     Defendants.                    *


                                O R D E R

     Pursuant to the Court’s direction and subsequent to the status

conference conducted by telephone on May 7, 2020, Mr. Brian Spears,

an attorney and interested party in this matter, has submitted a

letter and a copy of his “Attorney Services Contract” with the

Plaintiff, Terrell Porter.     Mr. Spears sent his communication by

United States Mail (as directed) to which the Court responds by

way of this Order for clarity in the record.

     After review of the Attorney Services Contract and the letter

from Mr. Spears, the presiding judge opines without conclusion

that the document coupled with the testimony of Mr. Spears may be

relevant to issues likely to arise regarding the Motion to Enforce

Settlement now pending in this case.
    Case 3:18-cv-00069-DHB-BKE Document 65 Filed 05/15/20 Page 2 of 2



     In his letter aforementioned, Mr. Spears seeks guidance from

the Court about the distribution of the Attorney Services Contract.

However, without further input on the subject, I am reluctant to

give more direction to Mr. Spears and, at this juncture, I will

leave that question to his ample professional experience and

inclinations.     After all, Mr. Spears is a party to this agreement

and there maybe implications or considerations pertinent to its

release which, to me, have not yet occurred.        Thus, I will leave

the matter of distribution of the letter and the Attorney Services

Contract provisionally to Mr. Spears without encouragement or

discouragement.

     Upon the foregoing, IT IS HEREBY ORDERED that the letter and

the accompanying Attorney Services Contract shall be filed UNDER

SEAL by the Clerk of this Court and remain sealed until further

Order of the Court.

     ORDER ENTERED at Augusta, Georgia, this 15th day of May, 2020.


                                       ____________________________
                                       UNITED STATES DISTRICT JUDGE




                                   2
